                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Brian Eugene Chadbourne,                                     Civil No. 19-cv-1240 (PJS/TNL)

                       Plaintiff,

 v.                                                                ORDER

 Walmart,

                       Defendant.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated August 8, 2019 (ECF No. 22), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.      Walmart’s Motion to Dismiss (ECF No. 4) is GRANTED.

       2.      The matter is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 9/4/19                                       s/Patrick J. Schiltz
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
